NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted November 26, 2013*
                             Decided November 26, 2013

                                        Before

                           WILLIAM J. BAUER, Circuit Judge 

                               RICHARD A. POSNER, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

No. 13‐1660

WENDY ALISON NORA,                            Appeal from the United States District
    Plaintiff‐Appellant,                      Court for the Western District of
                                              Wisconsin.
      v.
                                              No. 10‐cv‐748‐wmc
RESIDENTIAL FUNDING COMPANY,
LLC, et al.,                                  William M. Conley,
      Defendants‐Appellees.                   Chief Judge.

                                       O R D E R

       Wendy Nora appeals the dismissal of her suit alleging fraud in the state‐court
foreclosure proceeding in which she lost her home. The district court dismissed her suit
as barred by the Rooker‐Feldman doctrine. Because the principles of Rooker‐Feldman
deprived the district court of subject‐matter jurisdiction, we affirm.


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. The appeal is thus submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐1660                                                                          Page 2

       Nora secured a $135,900 mortgage loan on her home from Aegis Mortgage
Corporation. The loan was later assigned to Residential Funding Company. When Nora
stopped making loan payments, Residential Funding filed a foreclosure action in
Wisconsin state court. Residential Funding Company LLC v. Nora, No. 2009CV001096
(Wis. Cir. Ct. Mar. 3, 2009). Nora vigorously opposed foreclosure. She argued (among
other things) that Residential Funding lacked standing to seek foreclosure because, she
alleged, the assignment was fraudulent and designed to avoid the effect of Aegis’s
pending bankruptcy, filed in 2007. In re Aegis Mortgage Corporation, No. 07‐11119‐BLS
(Bankr. D. Del. Aug. 13, 2007). The Wisconsin court rejected those arguments for lack of
evidence and entered a judgment of foreclosure. Nora did not appeal the judgment.

       Nora then turned to federal district court, seeking damages on her already‐
rejected fraud claim and an award of “title to her home free and clear.” She recast her
allegations to include a conspiracy among the lenders and their lawyers to assign
fraudulently her loan and the loans of thousands of other homeowners in order to “take
the interest without liability for claims against prior mortgagees.” She contends that the
fraud violated the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.
§ 1964, and Fair Debt Collection Practices Act, 15 U.S.C. § 1692k.

       The district court concluded that Nora’s attempt to undo the foreclosure and
seek damages for fraud were inextricably intertwined with the state‐court foreclosure
judgment and thus barred by the Rooker‐Feldman doctrine. See Rooker v. Fid. Trust Co.,
263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). The court also
denied Nora’s postjudgment motion to reconsider its dismissal and allow her to amend
her complaint. The court explained the new evidence of fraud she offered (a deposition
of one of the defendant lawyers) was cumulative of her earlier allegations of fraud. The
court also rejected Nora’s contention that because some of the defendants filed for
bankruptcy in 2012 (before the court had dismissed the case) the automatic stay
prevented dismissal. 

       Nora’s scattershot appellate brief generally challenges the district court’s Rooker‐
Feldman analysis, but her arguments are unavailing. The general rule is that district
courts have no jurisdiction to adjudicate “cases brought by state‐court losers
complaining of injuries caused by state‐court judgments rendered before the district
court proceedings commenced and inviting district court review and rejection of those
judgments.” Exxon Mobile Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
District courts may, however, entertain claims of injuries that occurred before, and are
independent of, the claim on which the state court rendered judgment. Kelley v. Med‐1
No. 13‐1660                                                                               Page 3

Solutions, LLC, 548 F.3d 600, 603–04 (7th Cir. 2008); Taylor v. Fed. Nat’l Mortgage Ass’n,
374 F.3d 529, 533 (7th Cir. 2004).

        Nora’s allegations of fraud and conspiracy fit the mold of the general rule and
are therefore barred. By alleging that the fraudulent assignment to Residential Funding
allowed it to succeed in foreclosing on her property in state court, Nora is
impermissibly asking a federal district court to review and reject the state court’s
judgment of foreclosure of her property. Nora replies that she is seeking damages under
federal statutes, not just the return of her home. But a request for review of a state‐court
foreclosure decision that includes a claim for damages based on charges of defrauding
the state court does not elude Rooker‐Feldman. See Taylor, 374 F.3d at 534; Wright v.
Tackett, 39 F.3d 155, 157–58 (7th Cir. 1994). Moreover, Nora had the opportunity to
raise—and did raise—her fraud allegations in the state foreclosure proceeding, where
the court rejected them. Only the Supreme Court can review the Wisconsin court’s
rejection of those allegations in entering its judgment of foreclosure. See Gilbert v. Ill.
State Bd. of Educ., 591 F.3d 896, 901–02 (7th Cir. 2010). 

          Nora also challenges the district court’s denial of her post‐dismissal motion to
present new evidence, amend her complaint, and invoke the automatic bankruptcy
stay. A district court does not err in refusing to reopen a case when presented with only
cumulative evidence that would not have changed the outcome of the case. Serafinn v.
Local 722, Int’l Bhd. of Teamsters, 597 F.3d 908, 917 (7th Cir. 2010); Jones v. Lincoln Elec. Co.,
188 F.3d 709, 732 (7th Cir. 1999). As the district court observed, more evidence of the
defendants’ purported fraud would not lift the Rooker‐Feldman bar. Likewise, allowing
Nora to amend her complaint to include new details of the extent of the fraud would be
similarly futile. See Mehta v. Att’y Registration & Disciplinary Comm’n of the Supreme Court
of Ill., 681 F.3d 885, 887–88 (7th Cir. 2012); Sigsworth v. City of Aurora, Ill., 487 F.3d 506,
512 (7th Cir. 2007). Finally, the district court correctly turned aside Nora’s argument
that the automatic stay, prompted by the 2012 bankruptcy of some of the defendants,
see 11 U.S.C. § 362, prevented the district court from dismissing the complaint for lack of
jurisdiction. The automatic stay enjoins the initiation and continuation of a suit against
bankrupt debtors, id. § 362(a)(1), not the non‐merits termination of one. See O’Donnell v.
Vencor Inc., 466 F.3d 1104, 1108–09 (9th Cir. 2006); Arnold v. Garlock Inc., 288 F.3d 234,
236–37 (5th Cir. 2002).

                                                                                    AFFIRMED.